 1   JOSEPH H. HUNT
     Assistant Attorney general
 2   Civil Division
     NICHOLAS A. TRUTANICH
 3   United States Attorney
     GREG ADDINGTON
 4   Assistant United States Attorney
     ROBERT J. GROSS
 5   Senior Trial Counsel
     U.S. Department of Justice
 6   Civil Division, Torts Branch
     P.O. Box 14271
 7   Washington, D.C. 20044-4271
     Robert.Gross@usdoj.gov
 8
                                     UNITED STATES DISTRICT COURT
 9
                                               DISTRICT OF NEVADA
10
                                                              3:19-cv-207-MMD-WGC (Lead Case)
11    JANET BROWN, et al.,
                                                                     consolidated with
12                          Plaintiffs,
                                                              3:19-cv-383-MMD-WGC (member case)
13           v.                                               3:19-cv-418-MMD-WGC (member case)
                                                              3:19-cv-424-MMD-WGC (member case)
14    UNITED STATES OF AMERICA,
                                                              STIPULATION AND REQUEST TO
15                          Defendant.                        EXTEND DATE FOR UNITED STATES TO
                                                              FILE RESPONSE TO MOTION (#34) TO
16    AND CONSOLIDATED ACTIONS                                DISMISS THIRD-PARTY COMPLAINT
                                                               (First Request)
17
                                                              Current Date: October 30, 2019
18                                                            New Date: November 18, 2019

19
            It is hereby agreed and stipulated by third-party plaintiff United States of America and third-party
20
     defendant Estate of John Brown, through their respective counsel, that the due date for the United States
21
     to file its response to Estate of Brown’s motion (#34) to dismiss third-party complaint may be extended
22
     from October 30, 2019, to November 18, 2019. This the first request to extend the due date for the United
23
     States’ response to the subject motion.
24


                                                         1
 1          In these consolidated wrongful death actions against the United States, the United States filed its

 2   third-party complaint (#22) against two entities – Estate of John Brown and Flying Start Aero, LLC.

 3   Third-party defendant Estate of John Brown has filed its motion (#34) to dismiss the third-party

 4   complaint, arguing that the third-party claims advanced by the United States are barred by operation of

 5   NRS 17.245. Additional time is needed by counsel for the United States to prepare a response to the

 6   subject motion due to a combination of pressing deadlines in other matters, medical appointments, and

 7   religious observances. Counsel for the United States and counsel for Estate of John Brown stipulate to

 8   the requested extension of the filing deadline for the United States’ response to the subject motion (#34).

 9          The parties request the Court approve the proposed extension of time to November 18, 2019, for

10   the filing of the United States’ response to Estate of Brown’s motion (#34) to dismiss the third-party

11   complaint.

12
     __/s/ Justin H. Pfrehm________                                 /s/ Greg Addington      _______
13   JUSTIN H. PFREHM, ESQ.                                       GREG ADDINGTON
     Counsel for Estate of John Brown                             Assistant United States Attorney
14

15                                             IT IS SO ORDERED

16          October 18
     Date; __________________, 2019

17                                                        ____________________________________
                                                            UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24


                                                          2
